DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating addition to tobacco, alcohol and various controlled substances, using a compound as recited in the claims, does not reasonably provide enablement for a method of treating a cancer or tumor with said compound.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. The specification does not enable a person skilled in the art to treat cancer or tumors with the compound of the present invention.  The compound recited in the instant claims is a cannabinoid derivative.  While it is known that certain cannabinoids have been used to treat cancer-related pain, and nausea caused by chemotherapy, to date, there is no cannabinoid that is authorized to treat cancer or tumors themselves.
The state of the art that involving pharmaceuticals, and more specifically pharmaceuticals used in the treatment of cancers or tumors is highly unpredictable.  It first requires a specific compound or composition to be assessed for physiological activity, and then an assessment must be made on whether or not such a compound or composition is useful in treating cancer.  Moreover, different cancer/tumor cells require different modes of treatment.  For example, is a specific cancer cell line more responsive to treatments that induce apoptosis, or by otherwise disrupting the cancer cell growth.  Is a compound/composition effective in treating solid cancers or tumors, or blood-borne cancers such as leukemia; there are many variables that go into determining whether a specific compound is useful as an anti-cancer therapeutic.
The instant disclosure provides no guidance with regard to the types of cancers that may be treated with the compound of the present invention, and provides no examples describing said treatment.
The level of skill in the art is high, i.e. Ph.D. and/or M.D. level practitioners are typical of the artisans one would find working on anti-cancer therapeutics and developing treatment plans for treating cancer patients.
The specification fails to provide sufficient support for such an artisan to practice the treatment of cancer or tumors according to the instant claims.  For example, there is no specific mention of the type of cancers that may be treated, or that a group of cancers sharing the same proliferative mechanism may be treated.  Therefore, a person of skill in the art would have to first, find out how the compound of the claimed invention is supposed to treat cancers/tumors (i.e. by what mechanism); determine which of the many known cancers fit a specific proliferative mechanism; determine effective dosages for a given patient population, etc.  Without further guidance from the specification or from prior art, the amount of experimentation required to practice the claimed method of treating cancer or tumor with the compound of the present invention would be unduly burdensome.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  claims 16-25 are drawn to methods of treatment using compound of the present invention that is not taught or suggested by prior art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIKARL A WITHERSPOON whose telephone number is (571)272-0649. The examiner can normally be reached M-F 9am-9pm IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIKARL A WITHERSPOON/Primary Examiner, Art Unit 1622